Citation Nr: 0938662	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a bilateral knee 
disorder.


(The issues of eligibility to VA educational assistance and 
waiver of recovery of overpayment will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1986 to 
November 1986 and from August 2, 2005 to August 16, 2005.  He 
had additional periods of Reserve service in the Army 
National Guard beginning in November 1985 and ending in 
February 2007.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2006 and 
May 2008 issued by the RO in Montgomery, Alabama.  The appeal 
is REMANDED to the RO in Montgomery, Alabama, via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The claims file reflects that a remand of these issues on 
appeal is warranted.  With regard to the appellant's claims 
for service connection for hypertension and headaches, an 
August 2006 rating decision denied these claims.  The 
appellant filed a Notice of Disagreement (NOD) with this 
decision in January 2007.  A Statement of the Case (SOC) was 
issued in May 2007.  The appellant submitted a substantive 
appeal in June 2007.  

Subsequently, the appellant submitted voluminous copies of 
private facility and VA treatment records documenting 
treatment the appellant received for his various disorders; 
however, it does not appear that the RO has issued a 
Supplemental Statement of the Case (SSOC) that considers this 
additional evidence received.  Under 38 C.F.R. § 19.31 
(2009), it is incumbent upon the agency of original 
jurisdiction, here the RO in Montgomery, Alabama, to issue a 
SSOC following its receipt of additional and pertinent 
evidence.  The Board has preliminarily reviewed these records 
and finds that they are of such significance that they would 
need to be considered in the disposition of the appellant's 
claims for service connection for hypertension and headaches.  
The absence of an SSOC constitutes a procedural error 
requiring a remand to the RO.  See 38 C.F.R. § 19.9 (2009).

With regard to the appellant's claims for service connection 
for sleep apnea and a bilateral knee disorder, the Board 
notes that in February 2009 the appellant submitted a timely 
notice of disagreement with the May 2008 rating decision 
denials of service connection for sleep apnea and knee 
disorders.  It does not appear that a SOC has been issued 
regarding these issues.  As indicated in Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999), on remand, the RO should 
address these issues.  See also 38 C.F.R. § 19.26 (2009).

Accordingly, the issues of service connection for 
hypertension, headaches, sleep apnea, and bilateral knee 
disorder are REMANDED for the following action:

The Board alerts the AMC that the 
appellant has various issues on appeal 
which must be adjudicated by various 
regional offices.  The current issues, 
service connection for hypertension, 
headaches, sleep apnea and bilateral knee 
disorder, are to be readjudicated by the 
RO in Montgomery, Alabama as described 
herein below.  Before the claims file is 
returned to the Board for any further 
appellate review, the AMC should be sure 
that the claims file has also been sent 
to the RO in Atlanta, Georgia for 
readjudication of the appellant's claims 
for eligibility for VA educational 
assistance and entitlement to waiver of 
recovery of overpayment.

1.  The RO should issue a Statement of 
the Case concerning the issues of service 
connection for sleep apnea and bilateral 
knee disorders.  The appellant should be 
advised of the time period within which 
to perfect his appeal.  38 C.F.R. § 
20.302(b) (2009).   

2.  After consideration of all the 
evidence added to the appellant's claim 
file since the May 5, 2007 SOC, the 
appellant's claims for service connection 
for hypertension and headaches should be 
readjudicated.  If the determinations 
remain unfavorable to the appellant, he 
and his representative should be 
furnished with a SSOC, and should be 
given an opportunity to respond.
 
Then, if indicated, any issues should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


